DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive.  The arguments are presented that Gordon and Neuhaus would not teach the claimed anthraquinone based material due to the description of fig. 1 of Gordon not corresponding to the chemical structures shown in fig. 1 of Gordon.  These arguments are not found persuasive due to the fact that Gordon is a primary reference and does not require a motivation or teaching of benefits for material described therein to be considered prior art.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  See MPEP 2123.
The arguments are presented that the claimed quaternary ammonium salt type anthraquinone compound would provide beneficial properties not taught by the prior art.  These arguments are not found persuasive due to the fact that they would be properties based on the compound itself.  Therefore the compound taught by Gordon would be expected to possess the same properties. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (WO 2018/032003 A1, hereafter Gordon) in view of Neuhaus et al. (US 2019/0229350 A1, hereafter Neuhaus).
With regard to claims 2-6, Gordon teaches using a quaternary ammonium salt-type anthraquinone-based active material to prepare as a negative (second) active material in a redox battery [pg. 4 lines 10-16, pg. 5 lines 10-23, pg. 6 lines 1-4, pg. 7 line 30, fig. 1].   Gordon does not teach the use of a salt cavern for the redox battery.  However, in the same field of endeavor, Neuhaus teaches the use of salt caverns for redox battery electrolyte storage [0012].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the salt cavern of Neuhaus with the redox battery of Gordon for the benefit of the ability to store large volumes of electrolyte in a single location [Neuhaus 0008].  The limitations of claims 2-6 regarding the production method for the active material to be used are considered product by process limitations that would result in the product of a quaternary ammonium salt-type anthraquinone-based active material which is taught by Gordon as detailed above.  
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724